Case 1:21-cv-23216-XXXX Document 1 Entered on FLSD Docket 09/06/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 1:21-cv-23216
   ARI FINANCIAL GROUP, INC,

                                              Plaintiff,

                            v.

   JOSEF SCHIFFER and PROSPEROUS
   FINANCIAL GROUP, LLC,

                                          Defendants.


                                 DEFENDANTS' NOTICE OF REMOVAL

          Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, by and

  through their attorney, Berenthal & Associates, P.C., and pursuant to 28 U.S.C. §1446 hereby

  remove the above-captioned civil action from the Circuit Court of the Eleventh Judicial Circuit, in

  and for Miami-Dade County, Florida, to the United States District Court for the Southern District

  of Florida.

  A.      INTRODUCTION

          1.      Plaintiff is ARI FINANCIAL GROUP, INC (“Plaintiff”); defendants are JOSEF

  SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC (collectively “Defendants”).

          2.      On August 9, 2021, in the Circuit Court of the Eleventh Judicial Circuit, in and for

  Miami-Dade County, Florida, Case No.: 2021-018845-CA-01 (44), Plaintiff commenced a civil

  action against Defendants alleging (I) breach of contract, (ii) violation of the Defend Trade Secrets

  Act (18 U.S.C. §1836 et seq.), (iii) misappropriation of trade secrets, (iv) defamation, (v) tortuous

  interference, and (vi) unjust enrichment.

          3.      Defendants JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC
Case 1:21-cv-23216-XXXX Document 1 Entered on FLSD Docket 09/06/2021 Page 2 of 4




  received notice of this suit on August 19, 2021. Defendants timely file this notice of removal within

  the 30-day time period required by 28 U.S.C. § 1446(b)(1). Bd. of Regents of Univ. of Tex. Sys. v.

  Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007).

  B.      BASIS FOR REMOVAL

          1.      Removal is proper because Plaintiff's suit involves a federal question. 28 U.S.C. §§

  1331, 1441(a); Grable & Sons Metal Prods., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005);

  Broder v. Cablevision Sys. Corp., 418 F.3d 187, 194 (2d Cir. 2005); Peters v. Union Pac. R.R., 80

  F.3d 257, 260 (8th Cir. 1996). Specifically, Plaintiff allege one or more violations of the Defend

  Trade Secrets Act, 18 U.S.C. §1836 et seq. The court has supplemental jurisdiction over Plaintiff's

  state claims pursuant to 28 U.S.C. §1367.

          2.      All Defendants who have been properly joined and served join in or consent to the

  removal of this case to federal court. 28 U.S.C. § 1446(b)(2)(A); Cook v. Randolph Cnty., 573 F.3d

  1143, 1150–51 (11th Cir. 2009). Specifically, the only two defendants named in the action, Josef

  Schiffer and Prosperous Financial Group, LLC have made this notice of removal.

          3.       Copies of all process, pleadings, and orders in the state-court suit are attached to this

  notice as required by 28 U.S.C. § 1446(a), as Exhibit A.

          4.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

  where the suit has been pending (Miami-Dade) is located in this district.

          5.      By filing this Notice of Removal, Defendants do not waive any defenses, and do not

  concede that Plaintiff has stated any claim upon which relief can be granted.

          6.      A copy of this Notice of Removal will be filed with the Clerk of the Circuit Court of

  the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, and notice of it will be served


                                                      2
Case 1:21-cv-23216-XXXX Document 1 Entered on FLSD Docket 09/06/2021 Page 3 of 4




  on Plaintiff’s counsel.

  C.         JURY DEMAND

             1.    Plaintiff did not demand a jury trial in the state-court suit.   Defendants reserve the

  right to demand a jury trial.

  D.         CONCLUSION

             1.    As the instant action, originally filed in the Circuit Court of the Eleventh Judicial

  Circuit, in and for Miami-Dade County, Florida, and as all defendants join in removing the action

  to the United States District Court for the Southern District of Florida, and as such removal has been

  filed within the 30-day time period required by 28 U.S.C. § 1446(b)(1), for these reasons, Defendants

  asks the Court to remove the suit to the United States District Court for the Southern District of

  Florida.

  Dated: September 6, 2021

                                                       BERENTHAL & AS S OCIATES , P.C.

                                                       By:     /s/ David W. Berenthal
                                                               David W. Berenthal
                                                               Florida Bar No. 159220
                                                               E-mail: dwb@berenthalaw.com
                                                               255 Alhambra Circle
                                                               Suite 1150
                                                               Coral Gables, FL 33134
                                                               Telephone: (212) 302-9494



                                      CERTIFICATE OF SERVICE

         I hereby certify that on September 6, 2021, a true and correct copy of the foregoing was (I)
  filed with the Clerk of Court using the CM/ECF system (ii) filed with the Florida Courts E-Filing
  Portal which will send a notification of the filing to all counsel and parties of record, and (iii) sent
  to counsel for plaintiff by depositing a true copy of the same enclosed in a postpaid properly

                                                      3
Case 1:21-cv-23216-XXXX Document 1 Entered on FLSD Docket 09/06/2021 Page 4 of 4




  addressed wrapper in an official depository under the exclusive care and custody of the United States
  Postal Service to KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L., 201 South
  Biscayne Boulevard, 27th Floor, Miami, FL 33131



                                                        By:     /s/ David W. Berenthal




                                                    4
